Citation Nr: 1536556	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For a portion of time between May 1975 to June 1979, the Veteran was stationed at Camp Lejeune, North Carolina.
 
2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's prostate cancer is related to his exposure to contaminated water at Camp Lejeune, North Carolina during service.


CONCLUSION OF LAW

Prostate cancer was incurred in active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for prostate cancer, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that his metastatic prostate cancer is due to exposure to contaminated water while stationed at Camp Lejeune (CLCW).  The RO confirmed that the Veteran had service at Camp Lejeune and VA has conceded his exposure to contaminated water.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene, a metal degreaser, and perchloroethylene, a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Prostate cancer is not one of the named diseases, but other genitourinary cancers are.  Although the named diseases do not warrant presumptive service connection, service connection can be established with proof of actual direct causation.

First, the evidence clearly shows that the Veteran has been treated for prostate cancer, and is currently being treated for metastasized prostate cancer.  He was first diagnosed as having prostate cancer in 2011-when he was 53 years old.  Thus, the main question before the Board is whether the Veteran's prostate cancer is attributed to an event, disease, or injury incurred during service, or was caused by exposure to contaminated water at Camp Lejeune.  

In November 2013, the Veteran's treating physician Dr. A. submitted a letter indicating that it cannot be ruled out that the Veteran's aggressive prostate cancer is related to CLCW.  

In May 2014, the Veteran submitted two opinions from his private physicians regarding the etiology of his prostate cancer.  Both physicians opined that the Veteran's prostate cancer is at least as likely as not related to the contaminated water he consumed while at Camp Lejeune.  One physician noted that although many different types of cancers have been listed as possibly related to the CLCW, the Veteran has an unusual and aggressive type of prostate cancer.  The other physician's rationale was that men who served at Camp Lejeune have a higher incidence of prostate cancer. 

The Veteran's claims file was forwarded to a VA examiner in May 2014 for a records review and opinion.  The VA examiner opined that the Veteran's prostate cancer was less likely than not related to his exposure to contaminated water at Camp Lejeune.  The examiner provided a detailed rationale for her opinion-mainly that his age was a factor and that prostate cancer has not been shown to be related to solvents in the drinking water at Camp Lejeune.  


In December 2014, another treating physician provided an opinion.  This physician opined that the Veteran's prostate cancer was at least as likely as not related to exposure to contaminated water at Camp Lejeune.  The physician's rationale was that different types of cancers, including the Veteran's prostate cancer, could be caused by exposure to contaminated water such as the water at Camp Lejeune.  

The Board finds that both the private medical professionals and the VA examiner are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for prostate cancer is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


